Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/10/2022  has been entered.
 
Response to Arguments
The applicant’s arguments regarding the 103 rejection have been considered and they are not persuasive. Detailed response can be found in the new ground of rejection. Furthermore, claim 9 is rejected alternatively using a new reference. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-9, 11-16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Decusatis (WO 2014140952, cited in IDS) in view of Hussain (US20180013511).
Regarding claim 1, Decusatis discloses a communication method, comprising: 
obtaining, by a first device, a protocol type supported by a second port of a second device (figs 5, 7, [0026][0028][0032-33], block 706, periodically sends link initialization frame (including protocol type (or protocol id) supported by the second device) from the server to the switch), wherein the protocol type supported by the second port of the second device comprises at least one of a flexible Ethernet protocol or a standard Ethernet protocol ([0002][0010][0026][0032], supported protocols include Ethernet (or standard Ethernet), or FCoE, RoCE), and wherein a first port of the first device supports the flexible Ethernet protocol and the standard Ethernet protocol ([0002][0010][0026][0032], supported protocols include, not limited to, Ethernet (or standard Ethernet), or FCoE, RoCE. Here, a flexible Ethernet protocol can replace the FCoE); 
obtaining, by the first device by using a physical coding sublayer (PCS) code block, a protocol type currently used by the second port to send information ([0026][0033], the link initialization frame nay be sent at the physical layer (layer-one or physical coding sublayer code block) using link 505, here, when the server is initialized, link 505 uses a default mode of operation with a corresponding protocol (e.g., Ethernet); that is, protocol identifier indicates the protocol typed currently used by the server port);
wherein a protocol type currently used by the first port to receive information is different from the protocol type currently used by the second port to send information (fig. 7,  [0026], this is a repeated process, step 718, select another protocol identifier supported by the at least port and send to the switch again at step 704. Since there are a number of protocols supported by the server and switch, and there is a protocol-port assignment; one of the protocols supported at a first port must be different from the protocol currently used at one of the port);
determining, by the first device, a target protocol type based on the protocol type supported by the second port and a protocol type supported by the first port, wherein the target protocol type comprises the flexible Ethernet protocol or the standard Ethernet protocol ([0034-35], blocks 708, 710, determine whether the protocol identifier maps to a mode of operation of the switch or the protocol supported by the switch, if yes, the protocol can be the target protocol with maximum data rate); and 
communicating, by the first device, with the second device based on the target protocol type through the first port and the second port ([0037-38], sends handshake response to ack the receiving of the protocol identifier. The mode of operation established a highest data rate).
Decusatis does not explicitly disclose a first port of the first device supports the flexible Ethernet protocol and the standard Ethernet protocol.
Hussain discloses a first port of the first device supports the flexible Ethernet protocol and the standard Ethernet protocol (Hussain, [0010-11][0068], the generalized label allows different Ethernet PHY, such as 400G (flexible Ethernet) or 1 to n 100GBASE (standard Ethernet)). 
Hussain additionally discloses obtaining, by the first device by using a physical coding sublayer (PCS) code block, a protocol type currently used by the second port to send information (Hussain, [0027], a physical layer includes a PCS sublayer. Note, the industry standard of the PHY layer defines the PCS, PMA and PMD sublayers are in sequential, information is obtained using all the sublayers including the PCS sublayer).
It would have been obvious to a person of ordinary skill in the art before the time of effective filing to combine the teachings as given by Decusatis with the teachings given by Hussain. The motivation for doing so would have been to automate the set up of one or more label switched paths of various bandwidths within a FlexE Network (Hussain, [0014][0047]). It is noted that the applicant uses selective language in this claim and the examiner is only showing one of the claimed options.
	Claims 9 and 15 are rejected same as claim 1 noting that Decusatis and Hussain disclose a processor and a transceiver (Hussain, [0012]).

Regarding claim 2, Decusatis and Hussain disclose the method according to claim 1, wherein the communicating, by the first device, with the second device based on the target protocol type through the first port and the second port comprises at least one of: 
sending, by the first device, information to the second port of the second device based on the target protocol type through the first port (Decusatis, [0037], sends a handshake response to ack the receiving of the protocol identifier, Hussain, fig. 6) or
 receiving, by the first device based on the target protocol type through the first port, information sent from the second port of the second device.
It is noted that the applicant uses selective language in this claim and the examiner is only showing one of the claimed options. The motivation of the combination is same as in claim 1.
Claim 16 is rejected same as claim 2.

Regarding claim 4, Decusatis and Hussain disclose the method according to claim 1, wherein the obtaining, by the first device using a PCS code block, a protocol type currently used by the second port to send information comprises: 
when a first preset PCS code block is received, determining, by the first device, that the protocol type currently used by the second port to send information is the flexible Ethernet protocol (Hussain, [0027], claim 1, the signal comprising a Flexible Ethernet Group Number identifying a FlexE Group to be configured); or 
when a first preset PCS code block is not received, determining, by the first device, that the protocol type currently used by the second port to send information is the standard Ethernet protocol (Decusatis, [0032], the default mode of operation can be read from the protocol and mode of operation configuration prior to transmitting the link initialization frame. That is, in case no preset code block regarding the mode of operation is received, the default mode of operation (e.g., Ethernet) can be used); Hussain, [0027], a physical layer includes a PCS sublayer). The motivation of the combination is same as in claim 1.
It is noted that the applicant uses selective language in this claim and the examiner is only showing one of the claimed options.
Claims 11, 14 and 18 are rejected same as claim 4.

Regarding claim 5, Decusatis and Hussain disclose the method according to claim 1, wherein the obtaining, by a first device, a protocol type supported by a second port of a second device comprises:
 receiving, by the first device through the first port based on the obtained protocol type currently used by the second port to send information, indication information indicating the protocol type supported by the second port (Decusatis, [0032], a protocol identifier to send as protocol identifier 522 can be set based on the default mode of operation (e.g., Ethernet) prior to transmitting the link initialization frame).
Claim 19 is rejected same as claim 5. 

Regarding claim 6, Decusatis and Hussain disclose the method according to claim 5, wherein: 
the indication information indicating the protocol type supported by the second port is carried in a control packet at a medium access control (MAC) layer (Decusatis, [0030-33], the link initialization frame nay be sent at link layer (layer-two or MAC)); or 
the indication information indicating the protocol type supported by the second port is carried in a control packet at another layer higher than a MAC layer (Hussain, [0006], RSVP signaling protocol (a higher layer protocol) may be used to configure the connections).
It is noted that the applicant uses selective language in this claim and the examiner is only showing one of the claimed options. The motivation of the combination is same as in claim 1.
Claims 13 and 20 are rejected same as claim 6.

Regarding claim 7, Decusatis and Hussain disclose the method according to claim 1, wherein the obtaining, by a first device, a protocol type supported by a second port of a second device comprises: 
when determining that the obtained protocol type currently used by the second port to send information is a non-preset protocol type, determining, by the first device, that the protocol type supported by the second port of the second device is the non-preset protocol type (Hussain, [0071-72], PHY number field is used to identify a particular Ethernet PHY. Currently the standards have defined the Ethernet PHY rate to be 100 Gb/s which are default or preset protocol. However, the Rate field 124 field may be used to indicate other PHY rates (e.g., 400 Gb/s, 1 Tb/s, etc.) or flexible Ethernet, which is the non-preset protocol), wherein: 
a preset protocol type comprises the flexible Ethernet protocol, and the non-preset protocol type comprises the standard Ethernet protocol; or 
a preset protocol type comprises the standard Ethernet protocol, and the non-preset protocol type comprises the flexible Ethernet protocol (Decusatis, [0026], a default mode of operation or preset protocol type;  Hussain, [0027][0071-72], PHY number field is used to identify a particular Ethernet PHY. Currently the standards have defined the Ethernet PHY rate to be 100 Gb/s which are default or preset protocol. However, the Rate field 124 field may be used to indicate other PHY rates (e.g., 400 Gb/s, 1 Tb/s, etc.) or flexible Ethernet, which is the non-preset protocol). 
It is noted that the applicant uses selective language in this claim and the examiner is only showing one of the claimed options. The motivation of the combination is same as in claim 1.
Claim 12 is rejected same as claim 7.

Regarding claim 8, Decusatis and Hussain disclose the method according to claim 1, wherein the obtaining, by a first device, a protocol type supported by a second port of a second device comprises: 
obtaining, by the first device using the PCS code block, the protocol type supported by the second port (Decusatis, [0033], the link initialization frame nay be sent at the physical layer (layer-one or physical coding sublayer code block); [0027][0032], a protocol identifier to send as protocol identifier 522 can be set based on the default mode of operation (e.g., Ethernet); Hussain, [0027], a physical layer includes a PCS sublayer). The motivation of the combination is same as in claim 1.

Claim 9 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Schroeder  (US 20120198279) in view of Hussain.
Regarding claim 9, Schroeder discloses a communication method, comprising: 
generating, by a second device, first indication information indicating a protocol type supported by a second port of the second device, wherein the protocol type supported by the second port of the second device comprises at least one of a flexible Ethernet protocol or a standard Ethernet protocol (fig. 2, [0069-71], step 208, one or more parameters for transmitting to the identified test server are identified; the parameter may include the of communication protocols supported by the device and the protocol used by the device; [0058], the types of network standards that may be used may include, but are not limited to: Ethernet),
sending, by the second device, the first indication information indicating the protocol type supported by the second port (fig. 2, [0069-71], step 210, one or more parameters for transmitting to the identified test server are identified; the parameter may include the of communication protocols supported by the device; sending the parameter to a server); and 
sending, by the second device using a physical coding sublayer (PCS) code block, second indication information indicating a protocol type currently used by the second port to send information (fig. 2, [0069-71], step 210, one or more parameters for transmitting to the identified test server are identified; the parameter may include the of communication protocols used by the device; sending the parameter to the server).
Schroeder does not explicitly disclose sending, by the second device using a physical coding sublayer (PCS) code block.
Hussain discloses sending, by the second device using a physical coding sublayer (PCS) code block (Hussain, [0027], a physical layer includes a PCS sublayer. Note, the industry standard of the PHY layer defines the PCS, PMA and PMD sublayers are in sequential, information is obtained using all the sublayers including the PCS sublayer).
Hussain also discloses wherein the protocol type supported by the second port of the second device comprises at least one of a flexible Ethernet protocol or a standard Ethernet protocol (Hussain, [0010-11][0068], the generalized label allows different Ethernet PHY, such as 400G (flexible Ethernet) or 1 to n 100GBASE (standard Ethernet)). 
It would have been obvious to a person of ordinary skill in the art before the time of effective filing to combine the teachings as given by Schroeder with the teachings given by Hussain. The motivation for doing so would have been to automate the set up of one or more label switched paths of various bandwidths within a FlexE Network (Hussain, [0014][0047]). It is noted that the applicant uses selective language in this claim and the examiner is only showing one of the claimed options.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENSHENG ZHANG whose telephone number is (571)270-1985. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENSHENG ZHANG/Primary Examiner, Art Unit 2474